                Case 2:20-cv-00400-RAJ Document 16 Filed 07/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   GORDON SMISSAERT,                                Civil No. 2:20-CV-00400-RAJ
10
              Plaintiff,
11
              vs.                                      ORDER
12
     COMMISSIONER OF SOCIAL
13   SECURITY,

14            Defendant.
15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date
16   shall be amended as follows:
              Defendant shall have up to and including August 18, 2020, to file an Answer to
17
     Plaintiff’s Complaint, including the certified administrative record. If the Commissioner
18
     is unable to file the certified administrative record on or before that date, the
19   Commissioner shall file another motion for an extension.
20            DATED this 22nd day of July, 2020.

21

22
                                                        A
                                                        The Honorable Richard A. Jones
23                                                      United States District Judge

24

     Page 1         ORDER - [2:20-CV-00400-RAJ]
